Response to Amendment
This action is in response to Amendments made on 1/16/2022, in which: claims 1, 4, 13 are amended and claims 2-3, 5-12, 14-15 remain as filed originally.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In the Claims:
Claim 6 line 1
Delete “a guidance”, insert - - the guidance - -

Claim 15 line 1
Delete “a first bed”, insert - - the first bed - -

Claim 15 lines 1-2
Delete “a second position”, insert - - the second position - -

Claim 15 line 2


End Examiners Amenement

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art as best exemplified by Lapierre (EP 3387896) does not teach or render obvious a device for growing mushrooms with shelving arranged to support beds with a pulling net, each bed placed at a mutual distance from each other and mutually movable between a first and second position, the movement of the beds requires translation and rotation of the bed and more specifically the beds are supported at a point of support by a guidance that translates and rotates the bed along a predetermined path and wherein the beds are coupled with means of fixation to prevent the bed from sliding with respect to the shelving and/or the support and wherein the device is configured for at least one of: a displacement of the point of support of the bed toward the lowest side of the bed during the movement of the bed from the first to the second position, and keeping a center of gravity of the bed at a fixed distance above the point of support of the bed. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AARON M RODZIWICZ/            Examiner, Art Unit 3642     

/MONICA L BARLOW/            Primary Examiner, Art Unit 3644